Title: From George Washington to Thomas Jefferson, 9 March 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philada March 9th 1793.

The enclosed from Messrs Johnson & Carroll have this instant come to hand. Along with them you will receive the letter (this

day read) from Doctr Stuart, that the sentiments of all three of the Commrs may appear at one view.
I pray you, before Mr Madison leaves town, to lay all three before him and the Attorney Genl; and give me a written Memo. of the measures which you, & they, shall think most advisable for me to pursue—provisionally, or other wise, in this business.
You will all recollect the points that were touched upon today; I shall not, therefore, repeat them. I am always Yours

Go: Washington

